


110 HR 5221 IH: For the relief of Kumi Iizuka-Barcena.
U.S. House of Representatives
2008-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		V
		110th CONGRESS
		2d Session
		H. R. 5221
		IN THE HOUSE OF REPRESENTATIVES
		
			January 29, 2008
			Mr. Reyes introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Kumi Iizuka-Barcena.
	
	
		1.Immediate relative status for
			 Kumi Iizuka-Barcena
			(a)In
			 generalKumi Iizuka-Barcena,
			 the widow of a citizen of the United States, shall be classified as an
			 immediate relative within the meaning of section 201(b)(2)(A)(i) of the
			 Immigration and Nationality Act for purposes of the approval of a relative visa
			 petition filed under section 204 of such Act by her deceased spouse and the
			 filing of an application for an immigrant visa or for adjustment of status by
			 Kumi Iizuka-Barcena.
			(b)Adjustment of
			 statusIf Kumi Iizuka-Barcena
			 enters the United States before the filing deadline specified in subsection
			 (c), she shall be considered to have entered and remained lawfully and shall,
			 if otherwise eligible, be eligible for adjustment of status under section 245
			 of the Immigration and Nationality Act as of the date of the enactment of this
			 Act.
			(c)Deadline for
			 applicationSubsections (a)
			 and (b) shall apply only if Kumi Iizuka-Barcena files an application for
			 reconsideration of the revocation of the approval of the relative visa petition
			 referred to in subsection (a) with appropriate fees not later than 2 years
			 after the date of the enactment of this Act.
			(d)Reduction of
			 immigrant visa numberUpon
			 the granting of an immigrant visa or permanent residence to Kumi
			 Iizuka-Barcena, the Secretary of State shall instruct the proper officer to
			 reduce by 1, for the current or next following fiscal year, the worldwide level
			 of family-sponsored immigrants under section 201(c)(1)(A) of the Immigration
			 and Nationality Act.
			
